Bruce Daftarian v. SB et al.
















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-00100-CV

     BRUCE DAFTARIAN,
                                                                              Appellant
     v.

     S.B. AS NEXT FRIEND OF W.M.,
     M.P. AS NEXT FRIEND OF E.M.,
     L.C. AND B.C.T.S. AND J.S. AS NEXT FRIENDS OF A.S.,
                                                                              Appellees
 

From the 272nd District Court
Brazos County, Texas
Trial Court # 52,088-CV
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Bruce Daftarian gave notice of appeal in this cause in April of 2002.  He did not pay the
filing fee and did not timely file an affidavit of indigence.  See Tex. R. App. P. 20.1(c)(1). 
The clerk of this Court notified Daftarian that a $125 filing fee was due within ten days from
the date of the letter to prevent dismissal.  Daftarian has not paid this fee.
      Therefore, this appeal is dismissed.  Tex. R. App. P. 42.3(c).
 
 
                                                                   TOM GRAY
                                                                   Chief Justice

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna

Dismissed
Opinion delivered and filed May 12, 2004
[CV06]